                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:                 /
                                                                    DATE FILED:       \   I lf; / ( i
 A VRUHUM GLUCK,

                              Plaintiff,

                         V.
                                                                  No. 19-CV-9030 (RA)
 EQUIFAX INFORMATION SERVICES, LLC,
                                                                   AMENDED ORDER
 EXPERIAN INFORMATION SOLUTIONS,
 INC., TRANS UNION, LLC, AMERICAN
 EXPRESS CO. and CITIBANK, N.A.

                              Defendants.


RONNIE ABRAMS, United States District Judge:

          It has been reported to the Court that Plaintiff A vruhum Gluck and Defendant Equifax

Information Services, LLC have settled in principle. Accordingly, it is hereby:

          ORDERED that the above-captioned action as to Defendant Equifax Information Services,

LLC is discontinued without costs to any party and without prejudice to restoring the action to this

Court's docket if the application to restore the action is made within thirty (30) days. Any application

to reopen this action must be filed within thirty (30) days of this order, and any application filed

thereafter may be denied solely on that basis. If the parties seek to have the Court retain jurisdiction

to enforce a settlement agreement, the terms of the agreement must be placed on the public record and

"so ordered" by the Court within the same thirty-day period. See Hendrickson v. United States, 791

F.3d 354,358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

 Dated:           November 26, 2019
                  New York, New York



                                                       United States District Judge
